                                    IN THE UNITED STATES DISTRICT COURT
                                  FOR THE WESTERN DISTRICT OF OKLAHOMA

GLENN ARTHUR SINCLAIR and                                                        )
MARILYN SINCLAIR,                                                                )
                                                                                 )
                                                           Plaintiffs,           )
                                                                                 )
v.                                                                               )      Case No. CIV-18-938-D
                                                                                 )
HEMBREE & HODGSON                                                                )
CONSTRUCTION, L.L.C.,                                                            )
JUBIL LEE McBLAIR,                                                               )
JSW PROPERTIES, INC., and                                                        )
CONTINENTAL TIRE NORTH                                                           )
AMERICA, INC.                                                                    )
                                                                                 )
                                                           Defendants.           )

                                                                          ORDER

              Defendant Continental Tire North America, Inc. (“Continental Tire”) moved to

dismiss Plaintiffs’ Complaint on October 16, 2018. [Doc. No. 8]. During the pendency of

the motion, Plaintiffs filed an Amended Complaint [Doc. No. 17].1 This Amended

Complaint supersedes Plaintiffs’ original pleading and renders it of no legal effect. See

Davis v. TXO Prod. Corp., 929 F.2d 1515, 1517 (10th Cir. 1991); Predator Int’l, Inc. v.

Gamo Outdoor USA, Inc., 793 F.3d 1177, 1180-1181 (10th Cir. 2015); Mink v. Suthers, 482

F.3d 1244, 1254 (10th Cir. 2007).                                        Thus, Continental Tire’s motion directed at the

Complaint is moot.




                                                            
1
 Continental Tire filed an Answer to Plaintiffs’ Amended Complaint on November 16,
2018. [Doc. No. 22].
      IT IS THEREFORE ORDERED that Defendant Continental Tire’s Motion to

Dismiss [Doc. No. 8] is DENIED as moot. Plaintiffs’ response brief [Doc. No. 18] is

hereby STRICKEN.

      IT IS SO ORDERED this 20th day of November 2018.




 




                                        2
